Name: 2009/751/EC: Commission Decision of 12 October 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk-processing establishments in Bulgaria (notified under document C(2009) 7637) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  processed agricultural produce;  European construction;  agri-foodstuffs; NA;  health;  technology and technical regulations
 Date Published: 2009-10-13

 13.10.2009 EN Official Journal of the European Union L 268/30 COMMISSION DECISION of 12 October 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk-processing establishments in Bulgaria (notified under document C(2009) 7637) (Text with EEA relevance) (2009/751/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first subparagraph of paragraph (f) of Section B of Chapter 4 of Annex VI thereto, Whereas: (1) Bulgaria has been granted transitional periods by the Act of Accession of Bulgaria and Romania for compliance by certain milk-processing establishments with the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). (2) Bulgaria has provided guarantees that 24 milk-processing establishments have completed their upgrading process and are now in full compliance with Community legislation. Seventeen of those establishments are allowed to receive and process compliant and non-compliant raw milk without separation. They should therefore be included in the list of Chapter I of the Appendix to Annex VI. One milk-processing establishment currently listed in Chapter I will process only compliant raw milk and will therefore be considered as an EU-approved milk-processing establishment. That establishment should therefore be deleted from the list of Chapter I of the Appendix to Annex VI. Two milk-processing establishments currently listed in Chapter II will process only compliant raw milk. These establishments should therefore be deleted from the list of Chapter II of the appendix to Annex VI. (3) The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 October 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. ANNEX Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended as follows: 1. in Chapter I the following entries are added: No Veterinary No Name of the establishment Town/Street or village/Region 48 BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 49 BG 1112016 Mandra IPZHZ  gr. Troyan ul. V. Levski  281 50 BG 1712042 ET Madar  s. Terter 51 BG 2612042 Bulmilk  OOD s. Konush obl. Haskovska 52 BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardino 53 1112026 ABLAMILK  EOOD gr. Lukovit, ul. Yordan Yovkov  13 54 1312005 Ravnogor  OOD s. Ravnogor 55 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 56 1712013 ET Deniz  s. Ezerche 57 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 58 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 59 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 60 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 61 2312007 ET Agropromilk  gr. Ihtiman, ul. P.Slaveikov  19 62 2412041 Mlechen svyat 2003  OOD s. Bratya Daskalovi obsht. Bratya Daskalovi 63 2612038 Bul Milk  EOOD gr. Haskovo Sev. industr. zona 64 2612049 ET Todorovi-53  gr. Topolovgrad ul. Bulgaria  65 2. in Chapter I the following entry is deleted: No Veterinary No Name of the establishment Town/Street or village/Region 15 BG 161 2013 Polidey-2  OOD s. Domlyan 3. in Chapter II the following entries are deleted: No Veterinary No Name of the establishment Town/Street or village/Region 5 BG 1612001 OMK  AD gr. Plovdiv bul. Dunav  3 11 BG 2712014 Stars kampani  OOD gr. Shumen ul. Trakiyska  3